DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The following office action is a Final Office Action in response to communications received on 12/09/2020.
Claims 2, 5, 6, 9, 12, 13, 16, 18 and 19 have been amended. Therefore, claims 1-20 are currently pending in this application.

Response to Amendment
3.	 The amendment to claims 2, 9 and 16 is sufficient to overcome the rejection set forth in the previous office-action under section §112(a). Similarly, the amendment to claims 5, 6, 12, 13, 18 and 19 is sufficient to overcome the rejection set forth in the previous office-action under section §112(d). Accordingly, the Office withdraws the above rejections.  
	Applicant is further advised to correct claim 20 since it is currently a duplicate of claim 7 (e.g. amend claim 20 so that it would be dependent on claim 15, as opposed to claim 1). 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


●	Claims 15-19 are rejected under 35 U.S.C. 102(b) as being unpatentable over Watterson 2002/0045519. 
Regarding claim 15, Watterson teaches the following claimed limitations: a system, comprising; a first computing device including a first plurality sensors configured to capture movement data of a first user during performance of an athletic activity of a first type and generate first athletic activity data representative of the athletic activity performed by the first user ([0039], [0041], [0047], [0048], [0079]: e.g. a system that allows users to perform various athletic activities; wherein the system comprises plurality of computing devices, wherein each computing device is electronically coupled to a respective treadmill that involves one or more sensors; and wherein the sensors detect various parameters, including athletic performance of a user who is performing an athletic activity of a first type—such as running—on the treadmill; and thereby the computing device generates one or more athletic activity data, i.e. first athletic activity data); at least a second computing device including a second plurality of sensors configured to capture movement data of a second user during performance of an athletic activity of the first type and generate second athletic activity data representative of the athletic activity performed by the second user ([0020], [0040], [0047], [0048], [0079]: e.g. as already indicated above, the system already comprises a plurality of computing devices, wherein each computing device is electronically coupled to a respective treadmill that involves one or more sensors; and thereby the system generates athletic performance of  each respective user. It is worth noting that each user uses a respective treadmill when performing an athletic activity—such as running, etc. Accordingly, the system already comprises a second computing device including a second plurality of sensors configured to capture movement data of a second user during performance of an athletic activity of the first type and generate second athletic activity data representative of the athletic activity performed by the second user); a server including a processor, a communication interface and a memory storing computer-executable instructions that, when executed by the processor, cause the server to: receive, from the first computing device, identification of a plurality of users to invite to a competition, the plurality of users including the first user and the second user; transmit, to a computing device associated with each user of the plurality of users and including the at last a second computing device, an invite to the competition ([0021] lines 1-5; [0134], [0138], [0139], [0155]; [0158]: e.g. the system already implements one or more servers that allow users to communicate with one another over a communication network; and wherein the users participate in one or more athletic activities; such as athletic competitions, wherein a given user schedules a race with one or more other users by selecting the users that participate in the competition. Accordingly, the schedule sent to each user corresponds to the invitation to a completion since the schedule is notifying the users to participate in the competition); responsive to receiving acceptance of the transmitted invite from at least the least the first computing device and the second computing device, receive, via a network, the generated first athletic activity data and second athletic activity data ([0141] lines 6-20; [0142]; [0143] lines 1-6; [0159] to [0162]: e.g. after receiving the schedule above, each user participates in the competition; and wherein, as each user is performing an athletic activity—such as running on a treadmill, the system generates—with respect to each user—tracked athletic activity data; such as: the distance travelled, the time in which such distance is travelled, the position of each user, etc.); aggregate the first athletic activity data and the second 
based on the comparing, progress toward the team goal; and display, on a display of at least one of the first computing device and the second computing device, the progress ([0143] to [0146]; [0157] and [0163]: e.g. based on the athletic data gathered regarding each user, the system performs one or more calculations to determine the winner of the competition; such as the user that traversed the total distance in the shortest time, etc., and wherein such determination typically involves comparing the result of each user with one another. In this regard, performing the race, i.e. the running competition, is considered as a team goal since each user is competing in the race. It is worth noting that such designation of the competition as a team goal does not influence the structural and/or functional limitation of the system. Accordingly the teaching discussed above indicates that the system aggregates the first athletic activity data and the second athletic activity data; and also compares the aggregated first athletic activity data and second athletic activity data to a team goal for the plurality of users. Furthermore, based on the analysis of the distances and times received from each user, including the comparison of the performance of each user, the system identifies the finishing order of each participant; and thereby displays the result to each user. Accordingly, the system determines, based on the comparing, progress toward the team goal; and thereby displays, on a display of at least one of the first computing device and the second computing device, the progress).
	Watterson teaches the claimed limitations as discussed above. Watterson further teaches: 
	Regarding claim 16, wherein the identification of the plurality of users is received via a graphical user interface ([0088], [0158]: e.g. the system already allows each user of 
the plurality of users to log into the system by providing identification, such as username and password, etc. Accordingly, the identification of the plurality of users is received via a graphical user interface); 
	Regarding claim 17, wherein the device being manipulated by the user is one of: a treadmill and a stationary bicycle ([0041]: e.g. the exercise device implied is at least a treadmill); 
Regarding claim 18, receive a start date of the competition ([0154], [0155], [0164]: e.g. the system already allows the user to schedule the race/competition, wherein the schedule also includes the time when the race will be run; and wherein the user accesses a webpage on the server to set the schedule. It is understood that such schedule inherently involves a date.  Accordingly, the system does receive the start date of the competition from the user); 
Regarding claim 19, the start date is received via a graphical user interface ([0154], [0155], [0164]: e.g. as already indicated per claim 18,  the system allows the user to schedule the race/competition, wherein the user accesses a webpage on the server to set the schedule. Accordingly, the start date is received via a graphical user interface). 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C.103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1996), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue. 
3. 	Resolving the level of ordinary skill in the pertinent art. 
4. 	Considering objective evidence present in the application indicating 
obviousness or nonobviousness. 
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 1-6 and 8-13 are rejected under 35 U.S.C.103(a) as being unpatentable over Watterson 2002/0045519.
	Regarding claim 1, Watterson teaches a system, comprising; a first computing device including a first plurality sensors configured to capture movement data of a first user during performance of an athletic activity of a first type and generate first athletic activity data representative of the athletic activity performed by the first user ([0039], [0041], [0047], [0048], [0079]: e.g. a system that allows users to perform various athletic activities; wherein the system comprises plurality of computing devices, wherein each computing device is electronically coupled to a respective treadmill that involves one or more sensors; and wherein the sensors detect various parameters, including athletic performance of a user who is performing an athletic activity of a first type—such as running—on the treadmill; and thereby the computing device generates one or more athletic activity data); at least a second computing device including a second plurality of sensors configured to capture movement data of a second user during performance of an athletic activity of the first type and generate second athletic activity data representative of the athletic activity performed by the second user ([0020], [0040], [0047], [0048], [0079]: e.g. as already indicated above, the system already comprises a plurality of computing devices, wherein each computing device is electronically coupled to a respective treadmill that involves one or more sensors; and thereby the system generates athletic performance of  each respective user. It is worth noting that each user uses a respective treadmill when performing an athletic activity—such as running, etc. Accordingly, the system already comprises a second computing device that includes a second plurality of sensors for capturing movement data of a second user during performance of an athletic activity of the first type; and thereby generates second athletic activity data representative of the athletic activity performed by the second user); a server including a processor, a communication interface and a memory storing computer-executable instructions that, when executed by the processor, cause the server to: receive, from the first computing device, identification of a plurality of users to invite to a competition, the plurality of users including the first user and the second user; transmit, to a computing device associated with each user of the plurality of users and including the at last a second computing device, an invite to the competition ([0021], lines 1-5; [0134], [0138], [0139], [0155], [0158]: e.g. the system already implements one or more servers that allow users to communicate with one another over a communication network; and wherein the users participate in one or more athletic activities; such as athletic competitions, wherein a given user schedules a race with one or more other users by selecting the users that participate in the competition. Accordingly, the schedule sent to each user corresponds to the invitation to a completion since the schedule is notifying the users to participate in the competition); responsive to receiving acceptance of the transmitted invite from at least the first computing device and the second computing device, receive, via a network, athletic activity data for each of the first user and the second user generated during performance of athletic activity of the first type ([0141] lines 6-20; [0142]; and [0143] lines 1-6 also see [0159] to [0162]: e.g. after receiving the schedule above, each user participates in the competition; and wherein, as each user is performing an athletic activity—such as running on a treadmill, the system generates—with respect to each user—tracked athletic activity data; such as: the distance travelled, the time in which such distance is travelled, the position of each user, etc.); aggregate the athletic activity data for each of the first user and the second user; compare the aggregated athletic activity data for each of the first user and the second user to a respective goal for each of the first user and the second user; determine, based on the comparing, progress toward the respective goal; and display, on a display of at least one of the first computing device and the second computing device, the progress ([0143] to [0146]; [0157] and [0163]: e.g. based on the athletic data gathered regarding each user, the system performs one or more calculations to determine the winner of the competition; such as the user that traversed the total distance in the shortest time, etc., and wherein such determination typically involves comparing the result of each user with one another. In this regard, performing the race, i.e. the running competition, 
is already the respective goal of each user since each user is competing to win the race. The above teaching indicates that the system aggregates the athletic activity data for each of the first user and the second user; and also compares the aggregated athletic activity data for each of the first user and the second user to a respective goal for each of the first user and the second user. Furthermore, based on the analysis of the distances and times received from each user, including the comparison of the performance of each user, the system identifies the finishing order of each participant; and thereby displays the result to each user. Accordingly, the system determines, based on the comparing, progress toward the respective goal; and thereby displays, on a display of at least one of the first computing device and the second computing device, the progress).

Although Watterson does not explicitly describe performing the athletic activity on a plurality of dates and aggregating athletic activity data from the plurality of dates, Watterson already teaches an alternative arrangement that allows each user to perform the given athletic activity at different times; such as a first user competing in the morning of a first day, and a second user competing in the evening of a second day ([0147] and [0148] lines 1-3]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Watterson’s system; for example, by incorporating an algorithm(s) that allows the system to track, with respect to each day of a plurality of days, the performance that each user is achieving with respect to one or more activity goals (e.g. a goal to complete a predetermined total distance in two days, etc.); wherein the system also displays—for each day of the plurality of days—the user’s cumulative performance result, including 
comparison data that indicates the result of other participants, etc., in order to provide each user with additional flexibility, so that each user would be further motivated to accomplish one or more activity goals without facing a significant schedule constraint.
Regarding claim 8, Watterson teaches the following claimed limitations: one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a processor ([0039]: e.g. a system that allows users to participate in athletic activities, wherein the system involves computing devices. Accordingly, the system already involves one or more non-transitory computer-readable media storing computer-executable instructions that a processor executes), cause at least one computing device to: receive, from a first computing device associated with a first user, identification of a plurality of users to invite to a competition, the plurality of users including the first user and a second user; transmit, to a computing device associated with each user of the plurality of users, an invite to the competition ([0021], lines 1-5; [0047], [0134], [0138], e.g. the system comprises a plurality of computing devices that communicate with one or more servers; and thereby allows users to communicate with one another; wherein a given user schedules a race with one or more other users by selecting the users that participate in the competition. Accordingly, the schedule sent to each user corresponds to the invitation to a completion since the schedule is notifying the users to participate in the competition); responsive to receiving acceptance of the transmitted invite from at least the first computing device and a second computing device associated with the second user, receive, via a network, athletic activity data for each of the first user and the second user generated during performance of athletic activity of a first type ([0141] lines 6-20; [0142]; and [0143] lines 1-6 also see [0159] to [0162]: e.g. after receiving the schedule above, each user participates in the competition; and wherein, as each user is performing an athletic activity—such as running on a treadmill, the system generates—with respect to each user—tracked athletic activity data; such as: the distance travelled, the time in which such distance is travelled, the position of each user, etc.), the athletic activity data being generated based on movement data captured by a first plurality of sensors of the first computing device and a second plurality of sensors of the second computing device ([0020], [0040], [0047], [0048], [0079]: e.g. each computing device is electronically coupled to a respective treadmill that involves one or more sensors; and thereby the system generates athletic performance of each respective user. Accordingly, each user uses a respective treadmill when performing the athletic activity—such as running, etc.); aggregate the athletic activity data for each of the first user and the second user; compare the aggregated athletic 
activity data for each of the first user and the second user to a respective goal for each of the first user and the second user; determine, based on the comparing, progress toward the respective goal; and display, on a display of at least one of the first e.g. based on the athletic data gathered regarding each user, the system performs one or more calculations to determine the winner of the competition; such as the user that traversed the total distance in the shortest time, etc., and wherein such determination typically involves comparing the result of each user with one another. In this regard, performing the race, i.e. the running competition, is already the respective goal of each user since each user is competing to win the race. The above teaching indicates that the system aggregates the athletic activity data for each of the first user and the second user; and also compares the aggregated athletic activity data for each of the first user and the second user to a respective goal for each of the first user and the second user. Furthermore, based on the analysis of the distances and times received from each user, including the comparison of the performance of each user, the system identifies the finishing order of each participant; and thereby displays 
the result to each user. Accordingly, the system determines, based on the comparing, progress toward the respective goal; and thereby displays, on a display of at least one of the first computing device and the second computing device, the progress).
Although Watterson does not explicitly describe performing the athletic activity on a plurality of dates and aggregating athletic activity data from the plurality of dates, Watterson already teaches an alternative arrangement that allows each user to perform the given athletic activity at different times; such as a first user competing in the morning of a first day, and a second user competing in the evening of a second day ([0147] and [0148] lines 1-3]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Watterson’s system; for example, by incorporating an algorithm(s) that allows the system to track, e.g. a goal to complete a predetermined total distance in two days, etc.); wherein the system also displays—for each day of the plurality of days—the user’s cumulative performance result, including comparison data that indicates the result of other participants, etc., in order to provide each user with additional flexibility, so that each user would be further motivated to accomplish one or more activity goals without facing a significant schedule constraint.
	Watterson does teaches the claimed limitations as discussed above. Watterson further teaches:
	Regarding each of claims 2 and 9, wherein the identification of the plurality of users is received via a graphical user interface ([0088], [0158]: e.g. the system already allows each user of the plurality of users to log into the system by providing identification, such as username and password, etc. Accordingly, the identification of the plurality of users is received via a graphical user interface); 
	Regarding each of claims 3 and 10, wherein the device being manipulated by the user is one of: a treadmill and a stationary bicycle ([0041]: e.g. the exercise device implied is at least a treadmill); 
	Regarding each of claims 4 and 11, compare progress toward the respective goal for each of the first user and the second user to each other user to determine a ranking for each of the first user and the second user; and display the ranking on 
a display of at least one of the first computing device and the second computing device ([0143] to [0146], [0163]: e.g. based on the comparison of the performance of each user, the system identifies the finishing order of each participant; and thereby displays the result to each user. Accordingly, the finishing order determined with respect to each user corresponds to ranking determined for each user);   
	Regarding each of claims 5 and 12, receive a start date of the competition ([0154], [0155], [0164]: e.g. the system already allows the user to schedule the race/competition, wherein the schedule also includes the time when the race will be run; and wherein the user accesses a webpage on the server to set the schedule. It is understood that such schedule inherently involves a date.  Accordingly, the system does receive the start date of the competition from the user); 
	Regarding each of claims 6 and 13, the start date is received via a graphical user interface ([0154], [0155], [0164]: e.g. as already indicated per claim 18,  the system allows the user to schedule the race/competition, wherein the user accesses a webpage on the server to set the schedule. Accordingly, the start date is received via a graphical user interface).
●	Claims 7, 14 and 20 are rejected under 35 U.S.C.103 as being unpatentable over Watterson 2002/0045519 in view of Maharajh 2008/0201225.
Regarding each of claims 7, 14 and 20,  Watterson teaches the claimed limitations as discussed above. Watterson does not teach that the invite is transmitted via SMS.
However, Maharajh discloses a system that allows users to communicate with one another using SMS ([0290] lines 7-14).

Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Watterson in view of Maharajh; for example, by incorporating a messaging functionality that involves SMS, in order to enable the users to easily exchange messages with one 
Response to Arguments.
7.	Applicant’s arguments have been fully considered (i.e. the arguments filed on 12/09/2020). However, the arguments are not persuasive. Applicant argues, 
Claims 15-17 stand rejected under 35 U.S.C. § 102 as allegedly being anticipated by U.S. Patent Application Publication No. 2002/0045519, hereinafter "Watterson." 
Claims 1-6, 8-13, 18 and 19 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Watterson in view of U.S. Patent Application Publication No. 2008/0201225, hereinafter "Maharajh." 
Applicant respectfully requests reconsideration and withdrawal of these rejections in view of the remarks below . . . the Office disregards certain limitations - specifically, the Office ignores " ... receive, via a network, athletic activity data for each of the first user and the second user generated during performance of athletic activity of the first type on a plurality of dates; aggregate the athletic activity data from the plurality of dates for each of the first user and the second user; compare the aggregated athletic activity data from the plurality of dates for each of the first user and the second user to a respective goal for each of the first user and the second user." And indeed, these features are absent from Watterson . . . In Watterson, the alleged aggregated data of Watterson is not for a "plurality of dates" for each of the first user and the second user, as recited in the claims. Thus, claim 1 is allowable over Watterson. 

Claims 8 and 15, while not identical, recite features similar to those of claim 1, and are thus allowable over claim 1 for reasons similar to those discussed above with respect to claim 1. Claims 2-7, 9-14, and 16-20 depend from one of claims 1, 8, or 15, and are allowable by virtue of their dependencies and further in view of the features recited therein.
	However, the Office disagrees with the above arguments at least for the following reasons:
	Firstly, Applicant appears to misconstrue the analysis presented with respect to claim 1. Particularly, Applicant is asserting that the office-action is disregarding the “plurality of dates”. However, quite contrary to Applicant’s assertion, none of the claimed limitations—including the limitation regarding the “plurality of dates”—is disregarded. In fact, the Office has established obviousness analysis specifically to address the limitation directed to the “plurality of dates” (e.g. see page 11 of the previous office-action). If it weren’t for the above limitation, there wouldn’t be any need to establish obviousness analysis with respect to claims 1 and 8 (i.e. the obviousness analysis is established specifically to address the limitation directed to the “plurality of dates”). Accordingly, the above fact effectively invalidates Applicant’s assertion.  
	Secondly, Applicant has not challenged the modification applied to the primary system, Watterson, even though Applicant has identified a section from the reference ([0021] to [0023]). As evident from the office-action, the Office has already indicated that “Watterson does not explicitly describe performing the athletic activity on a plurality of dates and aggregating athletic activity data from the plurality of dates”.  However, a modification is applied to Watterson in order to address the above missing limitation. 
It is worth noting that Watterson already implements a function for aggregating athletic data, wherein the system gathers athletic data regarding each user of a plurality of users; and thereby it aggregates the athletic data of each user in order to determine the winner, etc. ([0143] to [0146], [0157], [0163]). 
Watterson further teaches an alternative arrangement, which allows each user to perform the given athletic activity at different times; such as a first user competing in the morning of a first day, and a second user competing in the evening of a second day ([0147] and [0148] lines 1-3]).
Accordingly, given the above teaching, the artisan (one or ordinary skill in the art) would be motivated to modify Watterson’s system in order to accomplish the advantage discussed in the office-action. For instance, the artisan modifies Watterson by incorporating an algorithm(s) that allows the system to track, with respect to each day of a plurality of days, the performance that each user is achieving with respect to one or more activity goals (e.g. a goal to complete a  predetermined total distance in two days, etc.)', wherein the system also displays—for each day of the plurality of days—the user’s cumulative performance result, including comparison data that indicates the result of other participants, etc., in order to provide each user with additional flexibility, so that each user would be further motivated to accomplish one or more activity goals without facing a significant schedule constraint.
The above observation confirms that the modified system addresses all the limitations of claim 1, including the limitation directed to the “plurality of dates”. Watterson; and therefore, Applicant’s arguments are  not persuasive. 
Thus, at least for the reasons discussed above, the Office concludes that the current claims are unpatentable over the prior art. 
Conclusion
8.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN HUNTER can be reached on (571) 270-7791. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715